


110 HR 2075 IH: New Markets Tax Credit Extension Act

U.S. House of Representatives
2007-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2075
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2007
			Mr. Neal of
			 Massachusetts (for himself, Mr. Lewis of
			 Kentucky, Mr. McDermott,
			 Mr. English of Pennsylvania,
			 Mrs. Jones of Ohio,
			 Mr. Ramstad,
			 Mr. Blumenauer,
			 Ms. Pryce of Ohio,
			 Mr. Jefferson,
			 Mr. Bishop of Georgia, and
			 Mr. Lucas) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  new markets tax credit through 2013, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Extension Act
			 of 2007.
		2.Extension of new
			 markets tax credit
			(a)Extension
				(1)In
			 generalSubparagraph (D) of section 45D(f)(1) of the Internal
			 Revenue Code of 1986 (relating to national limitation on amount of investments
			 designated) is amended by striking 2006, 2007, and 2008 and
			 inserting each of calendar years 2006 through 2013.
				(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 2014 and inserting 2020.
				(b)Inflation
			 adjustmentSection 45D(f) of the Internal Revenue Code of 1986 is
			 amended by inserting at the end the following new paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2008,
				the dollar amount in paragraph (1)(D) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleIf a dollar amount in paragraph (1)(D), as increased under
				subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded
				to the nearest multiple of
				$1,000,000.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
